 Case 5:20-cr-00082-H-BQ Document 29 Filed 04/06/21               Page 1 of 1 PageID 53



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 5:20-CR-082-01-H

TRUE PARzuSHMOORE (1),
   Defendant.


                OR.DER ACCEPTING REPORT AND RECOMMENDATION
                    OF TIIE UMTED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilry, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and the defendant's

waiver of objections (Dkt. No. 28), the undersigned District Judge is of the opinion that the

Report and Recommendation of the Magistrate Judge conceming the Plea of Guilty is

correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea   of

guilty and Delendant is hereby adjudged guilty.

       Sentence wi1l be imposed in accordance with the Court's scheduling otder.

       SO ORDERED.

        oateaapn C ,zozt.


                                           J
                                                               K).
                                                   WESLEYHENDRIX
                                                                      /+
                                                   D STATES DISTRICT JUDGE
